NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0092n.06

                                        Case Nos. 21-1331/1378

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                  FILED
UNITED STATES OF AMERICA,                              )                    Mar 02, 2022
                                                                        DEBORAH S. HUNT, Clerk
                                                       )
        Plaintiff-Appellee,                            )
                                                       )         ON APPEAL FROM THE
v.                                                     )         UNITED STATES DISTRICT
                                                       )         COURT FOR THE EASTERN
LARRY MARLOWE CHAMBERS,                                )         DISTRICT OF MICHIGAN
                                                       )
        Defendant-Appellant.                           )                           OPINION
                                                       )


Before: SUTTON, Chief Judge; CLAY and McKEAGUE, Circuit Judges.

        McKEAGUE, Circuit Judge.           This is an appeal from the district court’s denial of

compassionate release and resentencing under the First Step Act for defendant Larry Marlowe

Chambers, a leader of one of the largest drug operations in Detroit history. Because the court did

not abuse its discretion in denying Chambers’s petitions, we affirm.

                                                  I

     A. Chambers is convicted and sentenced.

        In the 1980s, Larry Marlowe Chambers and his brother ran an extensive and violent drug

organization in Detroit. The organization employed hundreds of persons and operated over 200

houses for the sale of crack cocaine.

        In October 1988, Chambers was convicted of (1) conspiracy to distribute controlled

substances, (2) possession with intent to distribute in excess of 50 grams of cocaine base (crack
Case Nos. 21-1331/1378, United States v. Chambers


cocaine), (3) engaging in a continuing criminal enterprise (“CCE”), (4) using or carrying a firearm

during a drug trafficking crime, and (5) income tax evasion.

       The PSR specified that the drug conspiracy involved one kilogram of base cocaine and five

kilograms of cocaine. Counts 1, 6, and 15 for conspiracy, crack-cocaine distribution, and CCE

“involve[d] the same general type of offense, and the Guidelines for the offense are determined

primarily on the basis of the quantity of substance involved,” so they were grouped for sentencing.

The resulting base offense level was 36. The PSR also described Chambers’s role as “a supervisor

and leader” in the conspiracy, resulting in a four-level increase to offense level 40. The PSR

designated Chambers as a career offender based on his extensive criminal history including several

instances of burglary, robbery, grand larceny, assault, escape from confinement, theft of

government property, arson, and drug crimes. He was placed in criminal history category VI. His

guidelines range was 360 months to life.

       In March 1989, the district court sentenced Chambers to three concurrent terms of life

imprisonment—one for conspiracy, one for distribution, and one for engaging in a continuing

criminal enterprise—and an additional five years of supervised release. Chambers appealed, and

a panel of the Sixth Circuit remanded for the district court to vacate either the conspiracy or the

CCE conviction to avoid double jeopardy. On remand, the district court vacated the conspiracy

conviction and resentenced Chambers to two life terms for distribution of crack cocaine and CCE,

in addition to supervised release and a fine. The Sixth Circuit affirmed that sentence and denied

Chambers’s § 2255 motion.

       In 2008, Chambers filed a motion for sentence reduction based on amendments to the

crack-cocaine guidelines. That motion was denied, and the Sixth Circuit affirmed.




                                               -2-
Case Nos. 21-1331/1378, United States v. Chambers


   B. Congress passes the Fair Sentencing and First Step Acts.

       In 2010, Congress passed the Fair Sentencing Act, which “reduced the 100-to-1 ratio”

between crack- and powder-cocaine offenses “to about 18 to 1.” Terry v. United States, 141 S. Ct.

1858, 1861 (2021); Fair Sentencing Act of 2010, Pub. L. 111-220, August 3, 2010, 124 Stat 2372.

It did so “by increasing the amount of crack cocaine required to trigger those provisions’

penalties.” United States v. Foreman, 958 F.3d 506, 508 (6th Cir. 2020). The threshold increased

“from 5 grams to 28 for the 5-year mandatory minimum and from 50 grams to 280 for the 10-year

mandatory minimum.” Terry, 141 S. Ct. at 1861; § 2(a), 124 Stat. 2372.

       In 2018, Congress passed the First Step Act, which made the Fair Sentencing Act’s

provisions retroactive, enabling incarcerated persons to petition for resentencing and

compassionate release. First Step Act of 2018, Pub. L. 115-391, Dec. 21, 2018, 132 Stat 5194.

   C. Chambers seeks compassionate release and First Step Act sentence reduction.

       In May 2019, Chambers filed a pro se motion for sentence reduction under § 404 of the

First Step Act. Chambers filed a separate pro se motion for compassionate release in April 2020.

The compassionate release motion was denied without prejudice for failure to exhaust

administrative remedies, but the court did not yet rule on the motion for sentence reduction. On

January 7, 2020, Chambers was appointed counsel. On January 8, 2021, the district court issued

an opinion and order on the First Step Act motion stating that Chambers was eligible for sentence

reduction on his crack-cocaine conviction, but ineligible on his CCE conviction. Chambers’s

attorney then filed a motion to reconsider the ineligibility of his CCE conviction under the First

Step Act and a renewed motion for compassionate release.

       On February 23, 2021, the court denied both motions. In doing so, the court declined to

revisit its ruling on the ineligibility of the CCE conviction under the First Step Act, but stated that

                                                 -3-
Case Nos. 21-1331/1378, United States v. Chambers


even if Chambers was eligible, the court would deny reduction based on its weighing of the same

§ 3553(a) factors it analyzed in denying compassionate release. The parties agreed that no further

briefing on the § 3553(a) factors was necessary for the court to decide the First Step Act motion

regarding the crack-cocaine conviction. On April 15, 2021, the court granted Chambers’s motion

for sentence reduction on his crack-cocaine conviction, reducing his sentence on that count from

life to 405 months—the top of the amended guideline range. In doing so, the court weighed the

§ 3553(a) factors and determined that “an upward variance . . . is no longer warranted.” R. 1649,

P. 1854. Chambers appealed.

                                                 II

       The First Step Act permits a court to consider reducing a defendant’s sentence for a

“covered offense.” § 404(b), 132 Stat 5194. A “covered offense” is defined as: “[A] violation of

a Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of the

Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372), that was committed before

August 3, 2010.” § 404(a), 132 Stat 5194. Chambers argues on appeal that his CCE conviction is

a covered offense. He also argues that, even if his CCE conviction is not a covered offense, he is

still eligible for resentencing on that conviction because it was grouped with his crack-cocaine

conviction, which is a covered offense, for sentencing. See United States v. Hudson, 967 F.3d 605,

611 (7th Cir. 2020). This Court has not answered these eligibility questions. But we need not and

do not decide them here because the district court clearly expressed that it would deny Chambers

a reduced sentence on his CCE conviction even if he was eligible. And in doing so, the court did




                                               -4-
Case Nos. 21-1331/1378, United States v. Chambers


not abuse its discretion. So, even if Chambers was eligible, we would affirm the district court’s

decision to deny resentencing.

       “We review the district court’s decision to deny an eligible defendant’s First Step Act

motion for abuse of discretion.” United States v. Ware, 964 F.3d 482, 487 (6th Cir. 2020). A

district court is authorized—but not required—to reduce an eligible defendant’s sentence under

the First Step Act. Foreman, 958 F.3d at 510. In deciding whether to grant a sentence reduction

under the First Step Act, the district court “is required to consider the sentencing factors under

18 U.S.C. § 3553(a).” Ware, 964 F.3d at 487. On such motions, the district court has significant

discretion. United States v. Boulding, 960 F.3d 774, 784 (6th Cir. 2020).

       In the district court’s order denying Chambers compassionate release and denying

reconsideration of his motion for resentencing on his CCE conviction, the court reasoned that,

even if he was eligible for resentencing, the court “would decline to exercise such discretion in

this particular case, based upon Chambers’s record and a consideration of the § 3553(a) factors[.]”

R. 1642, P. 1827. The court then thoroughly analyzed the § 3553(a) factors. The court considered

Chambers’s status as a leader in a large-scale drug organization, violent conduct, extensive and

violent criminal history, lack of employment while not in prison, and risk of recidivism. The court

weighed these factors against Chambers’s rehabilitation efforts, educational achievements while

in prison, and significant time spent in prison without discipline. The court concluded that the

weight of the factors did not warrant a reduced sentence. The court sufficiently explained its

reasoning for denying reduction, and in doing so did not rely on erroneous facts, misapply the law,




                                               -5-
Case Nos. 21-1331/1378, United States v. Chambers


or use the wrong legal standard. United States v. Elias, 984 F.3d 516, 520 (6th Cir. 2021). So, the

court did not abuse its discretion.

                                                III

       Chambers also appeals the district court’s denial of compassionate release, which involved

the same weighing of the §3553(a) factors discussed above. He argues that the district court abused

its discretion when it denied compassionate release based on the § 3553(a) factors, but then two

months later weighed those same § 3553(a) factors and granted Chambers a reduced sentence for

crack-cocaine distribution. We disagree.1

       Section 404(b) of the First Step Act permits a court to reduce a defendant’s sentence for a

covered offense. In doing so, the court “has discretion to consider all relevant factors.” Boulding,

960 F.3d at 784. But “at a minimum” this analysis must “include[] an accurate calculation of the

amended guidelines range at the time of resentencing and thorough renewed consideration of the

§ 3553(a) factors.” Id. The First Step Act also grants district courts the authority to grant

compassionate release when: (1) “extraordinary and compelling reasons warrant” a sentence

reduction; (2) “such a reduction is consistent with applicable policy statements”; and (3) reduction

is warranted upon consideration of “applicable § 3553(a) factors.” United States v. Jones, 980 F.3d

1098, 1107–08 (6th Cir. 2020). Even if all three conditions are met, a district court still has

discretion to deny release because “the compassionate release decision is discretionary, not

mandatory.” Id. at 1106.



       1
          In its order denying compassionate release, the district court weighed the § 3553(a)
factors, concluding its analysis by stating that, “Defendant Chambers is not an appropriate
candidate for the extraordinary remedy of compassionate release.” R. 1642, P. 1832. On appeal,
Chambers argues that this final statement adds a separate, additional element to the inquiry. But
that is a mischaracterization. The statement is easily recognized as a summary sentence of the
court’s conclusion, not further analysis of a separate and additional factor.
                                               -6-
Case Nos. 21-1331/1378, United States v. Chambers


       Decisions under both provisions are reviewed for an abuse of discretion. Ware, 964 F.3d

at 487; United States v. Ruffin, 978 F.3d 1000, 1005 (6th Cir. 2020).           For both, “[t]he

appropriateness of brevity or length, conciseness or detail, when to write, what to say, depends

upon circumstances[.]” United States v. Smith, 958 F.3d 494, 500 (6th Cir. 2020) (quoting Chavez-

Meza v. United States, 138 S. Ct. 1959, 1964 (2018)). However, a court “must provide a reasoned

explanation . . . sufficiently thorough to permit meaningful appellate review.” Ware, 964 F.3d at

487.

       In its decision denying compassionate release, the district court concluded that

“Chambers’s age and health, in light of the pandemic . . . constitute extraordinary and compelling

circumstances.” R. 1642, P. 1830. Then, as discussed above, the court thoroughly considered the

§ 3553(a) factors. The court determined that on balance, “[t]he nature and circumstances of

[Chambers’s] offenses weigh strongly against his release” and that releasing Chambers would not

“promote respect for the law, provide just punishment, afford adequate deterrence, or protect the

public.” Id. at 1831–32. Approximately two months later the district court undertook a “renewed

consideration” of the § 3553(a) factors for Chambers’s motion under the First Step Act for a

reduction on his crack-cocaine conviction, concluding that his life sentence for that count should

be reduced to 405 months on the basis that “an upward variance . . . is no longer warranted.”

R. 1649, P. 1846, 1854.

       In its order denying compassionate release, the court properly applied the law and engaged

in a thorough analysis of the § 3553(a) factors. The decision is well-reasoned and operates within




                                              -7-
Case Nos. 21-1331/1378, United States v. Chambers


the court’s discretion to grant or deny a reduced sentence based on its weighing of the pertinent

factors. See United States v. Flowers, 963 F.3d 492, 498 (6th Cir. 2020).

       The court’s later decision to reduce Chambers’s sentence solely on his crack-cocaine

conviction does not render the earlier decision to deny compassionate release an abuse of

discretion. The context of both motions is key.

       On Chambers’s compassionate release motion, he requested that his sentence be reduced

to time served; in other words, he requested immediate release. In contrast, two months later he

sought and was granted a reduced sentence from life to 405 months on his crack-cocaine

conviction, but not immediate release. That decision functionally provided no relief to Chambers

because he remains incarcerated for life on his CCE conviction. And although a district court’s

options are not a binary choice between immediate release and retaining the original sentence,

Jones, 980 F.3d at 1103 n.7, granting Chambers a reduced sentence on his compassionate release

motion rather than immediate release would have made little sense when the primary basis for the

district court’s finding of extraordinary and compelling reasons warranting compassionate release

was the risk COVID-19 posed to Chambers while incarcerated.

       Further, Chambers’s compassionate release motion required the district court to consider

the nature and circumstances of all Chambers’s crimes: his CCE conviction—the more serious

offense here—in addition to his crack-cocaine conviction. In contrast, in analyzing Chambers’s

later motion for a reduced sentence on his crack-cocaine conviction, the court focused solely on

the nature and circumstances of that offense. That opinion does not reference Chambers’s CCE

conviction nor the leadership, scope, or extent of the drug organization.        When denying

compassionate release and a sentence reduction on his CCE conviction two months earlier,

however, the district court referenced the extensive harm caused by Chambers’s drug organization.


                                              -8-
Case Nos. 21-1331/1378, United States v. Chambers


Given these distinctions, the district court’s differing decisions as to different crimes are not

contradictory. Cf. United States v. Christman, 607 F.3d 1110, 1122–23 (6th Cir. 2010) (holding

that a district court’s unexplained and “drastically changed” rationale upon resentencing for the

same crime was inconsistent and therefore unreasonable).

       The dissent argues that our reasons that the two decisions are consistent are “purely

speculative.” But the difference in the underlying conduct considered on each motion (CCE versus

distribution of crack-cocaine) and the difference in the relief requested (immediate release versus

a reduction to 405 months) are sufficiently obvious. The court need not explicate that which can

be easily deduced. See, e.g., Chavez-Meza, 138 S. Ct. at 1967–68 (holding that the sentencing

judge’s explanation was sufficient given his “consideration of the relevant sentencing factors, and

the intuitive reason why he picked a sentence above the very bottom of the new range”).

       Fundamentally, neither the district court’s denial of compassionate release nor its later

reduction of Chambers’s sentence for crack-cocaine distribution was an abuse of discretion

because neither decision relied on erroneous facts, misapplied the law, or used the wrong legal

standard. See Elias, 984 F.3d at 520.

                                                IV

       For these reasons, we affirm the judgment of the district court.




                                               -9-
Case Nos. 21-1331/1378, United States v. Chambers


       CLAY, Circuit Judge, dissenting.        Beginning in 1988, federal authorities targeted

Defendant Larry Chambers’ crack-cocaine manufacturing and distribution organization in a take-

down operation. Among other things, Chambers was charged with and convicted of possession

with intent to distribute more than 50 grams of crack cocaine (the “distribution” conviction),

18 U.S.C. § 841(a)(1), and engaging in a continuing criminal enterprise (the “CCE” conviction),

21 U.S.C. § 848(a), (c). He received a life sentence on both convictions.

       In August 2010, Congress passed the Fair Sentencing Act, which altered the statutory

penalties for convictions under § 841(a)(1) “from 5 grams to 28 for the 5-year mandatory minimum

and from 50 grams to 280 for the 10-year mandatory minimum.” Terry v. United States, 141 S.

Ct. 1858, 1861 (2021); § 2(a), 124 Stat. 2372. Then, in 2018, Congress passed the First Step Act,

which made the Fair Sentencing Act’s provisions retroactive. First Step Act of 2018, Pub. L. 115-

391, Dec. 21, 2018, 132 Stat 5194.

       On May 14, 2019, Chambers filed a pro se motion for resentencing on both charges

pursuant to the First Step Act. In April 2020, while his motion for resentencing was still pending,

Chambers filed a motion seeking compassionate release for reasons related to the pandemic. On

January 8, 2021, the district court considered his motion for resentencing and determined that

Chambers’ CCE conviction was not a “covered offense” under § 404(a) of the First Step Act; and

therefore, his CCE conviction was ineligible for resentencing. Although Chambers’ distribution

conviction was eligible to be resentenced, the district court did not resentence Chambers at that

time. A few days later, Chambers filed a motion to reconsider the order denying resentencing on

his CCE conviction.

       In a combined order, the district court addressed Chambers’ motion for reconsideration and

his compassionate release motion. First, addressing his motion for reconsideration, the district


                                              - 10 -
Case Nos. 21-1331/1378, United States v. Chambers


court declined to revisit the issue, and stated that even if Chambers’ CCE conviction were eligible

for resentencing under the First Step Act, “the Court would decline to exercise such discretion in

this particular case, based upon Chambers’s record and a consideration of the § 3553(a) factors,

discussed below.” (Order & Op., R. 1642, Page ID # 1827 (emphasis added).) The district court

then shifted to analyzing whether Chambers was entitled to compassionate release. It first

determined Chambers’ case presented “extraordinary and compelling circumstances” warranting

release. (Id., Page ID # 1830.) The court then considered the 18 U.S.C. § 3553(a) factors and

concluded that they weighed against his immediate release. Consequently, Chambers was denied

compassionate release on both convictions.

       Less than two months later, the district court resentenced Chambers’ distribution

conviction pursuant to the First Step Act. The district court again considered the § 3553(a) factors,

but this time it determined they weighed in favor of a sentence reduction. The court reduced

Chambers’ sentence for the distribution conviction from life imprisonment to 405 months.

Chambers timely appealed both the denial of his compassionate release and the denial of his

motion for resentencing under the First Step Act on his CCE conviction.

       The majority now affirms the district court’s refusal to resentence Chambers’ CCE

conviction because, in isolation, “neither decision relied on erroneous facts, misapplied the law,

or used the wrong legal standard.” Majority Op. at 9. However, as explained below, the district

court misapplied the law when it held Chambers’ CCE conviction was ineligible for resentencing.

At the very least, the district court’s failure to the provide any explanation for its inconsistent

application of the § 3553(a) factors less than two months apart warrants remanding the case to

allow the district court to explain its sentencing decisions.




                                                - 11 -
Case Nos. 21-1331/1378, United States v. Chambers


        It is settled law that defendants eligible for resentencing on a covered offense under the

First Step Act1 are not entitled to a plenary resentencing. United States v. Smith, 958 F.3d 494,

498–99 (6th Cir. 2020). However, the more discrete issue presented in this case “is whether a

defendant is eligible for resentencing on a non-covered offense because it was ‘grouped’ together

with a covered offense to determine the guidelines range, as was done here.” (Appellee’s Br. 15.)

This is an issue of first impression in this Circuit.

        In United States v. Hudson, 967 F.3d 605 (7th Cir. 2020), the Seventh Circuit addressed

the exact issue raised in this appeal. In that case, the defendant was convicted of (1) possession

with intent to distribute more than 5 grams of crack cocaine, (2) possession with intent to distribute

less than 5 grams of crack cocaine, and (3) being a felon in possession of a firearm. Id. at 607.

These offenses were grouped for sentencing and the defendant was sentenced to 40 years on the

first crack offense, 30 years on the second, and 40 years for the firearm offense, all to run

concurrently. Id. at 607–08. Hudson moved for resentencing under the First Step Act on all

counts, but the district court held Hudson’s firearms conviction was not eligible for resentencing.

Id. at 608. The district court then resentenced Hudson’s possession with intent to distribute charges


        1
            Section 404 of the First Step Act provides:
        (a) DEFINITION OF COVERED OFFENSE.—In this section, the term “covered
        offense” means a violation of a Federal criminal statute, the statutory penalties for
        which were modified by section 2 or 3 of the Fair Sentencing Act . . . , that was
        committed before August 3, 2010.
        ...
        (c) LIMITATIONS.—No court shall entertain a motion made under this section to
        reduce a sentence if the sentence was previously imposed or previously reduced in
        accordance with the amendments made by sections 2 and 3 of the Fair Sentencing
        Act . . . or if a previous motion made under this section to reduce the sentence was,
        after the date of enactment of this Act, denied after a complete review of the motion
        on the merits. Nothing in this section shall be construed to require a court to reduce
        any sentence pursuant to this section.
First Step Act § 404.
                                                 - 12 -
Case Nos. 21-1331/1378, United States v. Chambers


and imposed a reduced sentence of 262 months’ imprisonment, but with the 40-year sentence

remaining on his firearm conviction, the reduction functionally provided no relief. Id.

        The Seventh Circuit reversed the district court’s sentencing order. It held that Hudson’s

firearms conviction was eligible for resentencing “because that offense was grouped with

Hudson’s covered offenses for sentencing, and the resulting aggregate sentence included Hudson’s

sentences for both the firearm and covered offenses.” Id. at 610. Because the plain language of

§ 404 of the First Step Act is silent as to whether non-covered offenses are eligible for sentence

reduction when they have been grouped with covered offenses for sentencing, the Seventh Circuit

reasoned that excluding non-covered offenses from eligibility “would, in effect, impose an extra-

textual limitation on the Act’s applicability.” Id.; see First Step Act § 404(c) (identifying specific

limitations on the applicability of the First Step Act).

        Since Hudson, other circuits have indicated a willingness to follow suit. See, e.g., United

States v. Reed, 7 F.4th 105, 110 (2d Cir. 2021); United States v. Gravatt, 953 F.3d 258, 264 (4th

Cir. 2020); United States v. Winters, 986 F.3d 942, 949 (5th Cir. 2021); United States v. Spencer,

998 F.3d 843, 846-47 (8th Cir. 2021); and United States v. Taylor, 982 F.3d 1295, 1300 (11th Cir.

2020). And this trend makes sense; “[s]entences for covered offenses are not imposed in a vacuum,

hermetically sealed off from sentences imposed for non-covered offenses.” United States v.

Mitchell, 832 F. App’x 387, 390 (6th Cir. 2020) (Stranch, J., concurring) (quoting Hudson, 967

F.3d at 611); accord United States v. Smith, Nos. 20-1833 / 21-1218 (6th Cir. Jan. 13, 2022) (order)

(“Because Smith’s sentence for the non-covered CCE offense was grouped with his two covered

sentences . . . remand is appropriate for the district court to consider in the first instance whether

Smith is eligible for (and, if so, should receive) relief.”).




                                                 - 13 -
Case Nos. 21-1331/1378, United States v. Chambers


       Further undermining the majority’s claim that no misapplication of the law has occurred,

during the pendency of Chambers’ current appeal, the government conceded in a different case

that district courts have the authority under the First Step Act to reduce a defendant’s sentence for

CCE convictions if they were previously grouped with a covered offense. Gov. Mot. for Remand

at 2, United States v. Smith, Nos. 20-1833 / 21-1218 (6th Cir. Jan. 13, 2022) (order) (“The United

States now concedes that the district court has the authority under the First Step Act to reduce

Smith’s sentence on his CCE conviction, even though it is not ‘a covered offense,’ if the district

court concludes . . . they form a sentencing package.”). Addressing its concession in Smith, the

government does not deny that the district court misapplied the law. Instead, the government

argues that the district court’s alternative holding that it would decline to resentence Chambers’

CCE conviction is sufficient to distinguish Chambers’ appeal from Smith. However, as explained

below, the district court’s inconsistent application of the § 3553(a) factors undermines the

persuasiveness of its alternative holding.

       In its order denying Chambers’ motion for compassionate release, the district court found

the § 3553(a) factors weighed against a reduced sentence. But less than two months later, the

district court found the § 3553(a) factors weighed in favor of reducing the sentence for Chambers’

distribution conviction. The majority’s analysis glosses over the fact that the application of the

§ 3553(a) factors is inconsistent. In passing, the majority seems to accept the district court’s

inconsistent application of the § 3553(a) factors because (1) having already affirmed Chambers’

life sentence on his CCE conviction, reducing his sentence on the distribution conviction

“functionally provided no relief;” and (2) CCE is a more serious offense than Chambers’

distribution conviction. Majority Op. at 8. The main problem with these justifications is that they




                                               - 14 -
Case Nos. 21-1331/1378, United States v. Chambers


are purely speculative. The district court never provided any explanation for the disparate

application of the § 3553(a) factors.

       When this Court is dissatisfied with the explanation provided by a district court, it may

“‘send the case back to the district court for a more complete explanation.’” United States v. Jones,

980 F.3d 1098, 1114 (6th Cir. 2020) (quoting Chavez-Meza v. United States, 138 S. Ct. 1959, 1965

(2018)); accord United States v. Smith, 896 F.3d 466, 474 (D.C. Cir. 2018) (“Under Section

3553(a)’s individualized-decisionmaking rubric, reversals of course or seemingly contradictory

findings should not go unexplained.”). When we have the authority to obtain an explanation from

the district court, we should do so rather than speculate as to why the district court did what it did.

       Finally, the majority draws a distinction between the relief Chambers sought in his motion

for compassionate release and in his motion for resentencing. However, drawing such a distinction

strongly cuts in favor of remanding the case for an explanation. Based on the limited information

the district court provided, it is clear that the court thought the § 3553(a) factors weighed against

Chambers’ immediate release. The district court also concluded that the § 3553(a) factors could

support a term of imprisonment of less than a life sentence. But when the district court held that

it would refuse to reduce Chambers’ CCE sentence based on the consideration of the § 3553(a)

factors in its compassionate release analysis, it conflated Chambers’ motion for resentencing,

which merely asked the court to consider whether the § 3553(a) factors weighed in favor of a

shorter sentence, with his motion for compassionate release, which asked the court to consider

whether the § 3553(a) factors weighed in favor of his immediate release. There remains a distinct

possibility that if the district court had properly considered the § 3553(a) factors in relation to the

relief Chambers actually sought in his motion for resentencing (i.e., simply a shorter sentence), the

court would have found his CCE conviction warranted a sentence of imprisonment less than life.


                                                - 15 -
Case Nos. 21-1331/1378, United States v. Chambers


        At the very least, allowing the district court to supplement the record with a proper

explanation could clear up any confusion or, alternatively, reveal that the sentences were not well-

considered. Instead, in its rush to affirm the district court, the majority engages in needless

speculation as to why the district court reached opposite conclusions with respect to the two

sentences when faced with considering the same § 3553(a) factors.

        In conclusion, the district court misapplied the law when it held Chambers’ CCE conviction

was not eligible for resentencing under the First Step Act. Because this misapplication of the law

was an abuse of discretion, it would normally be appropriate to reverse the district court’s order

denying Chambers’ motion for reconsideration and remand the case for resentencing. However,

before doing so, the best course of action at this time would be to have the district court explain

its inconsistent application of the § 3553(a) factors. If the district court provides a sufficient

explanation, the alternative holding that denied Chambers’ motion for reconsideration might

resolve this case. But of course, the district court’s explanation for its inconsistent application of

the factors could be insufficient. In that event, the case could be remanded with instructions that

Chambers’ CCE conviction is eligible for resentencing. In short, determining whether a reversible

abuse of discretion occurred should be based on the district court’s explanation of its conduct, not

the majority’s speculation.

        Accordingly, this case should be remanded for the limited purpose of allowing the district

court to explain its inconsistent application of the § 3553(a) factors. If the explanation fails to pass

muster, resentencing may ultimately prove to be the best option.




                                                 - 16 -